Case 6:20-cv-00619-JCB-KNM Document 68 Filed 08/19/21 Page 1 of 1 PageID #: 411




                                       No. 6:20-cv-00619

                                      Sean David Pike,
                                          Plaintiff,
                                             v.
                                    Maxey Cerliano, et al.,
                                         Defendants.


                                            ORDER

                 Plaintiff Sean David Pike, an inmate at Gregg County Jail pro-
             ceeding pro se, filed this lawsuit against defendant Maxey Cerliano,
             among others, pursuant to 42 U.S.C. § 1983. This case was referred
             to United States Magistrate Judge K. Nicole Mitchell. The magis-
             trate judge issued a report recommending that defendant’s motion
             to dismiss be granted and that plaintiff’s civil rights lawsuit be dis-
             missed, with prejudice, for the failure to state a claim upon which
             relief may be granted. Doc. 65. Plaintiff filed timely objections. Doc.
             67.
                  When timely objections to a magistrate judge’s report and rec-
             ommendation are filed, the court reviews them de novo. See Douglass
             v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996). Hav-
             ing reviewed the magistrate judge’s report de novo, the court accepts
             its findings and recommendation. Defendants’ motion to dismiss,
             (Doc. 19), is granted. Plaintiff’s objections are overruled, and this
             civil rights action is dismissed, with prejudice, for the failure to state
             a claim upon which relief may be granted.


                                          So ordered by the court on August 19, 2021.



                                                     J. C AMPBELL B ARKER
                                                    United States District Judge
